COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:             01-13-00664-CV
Style:                    Tuttle Enterprises, Inc. and Watson & Taylor Management, Inc.
                          v Ray Truitt and Annie Truitt
Date motion filed*:       February 14, 2014
Type of motion:           Motion for extension of time to file the reporter’s record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s record

If motion to extend time:
       Original due date:                   August 27, 2013
       Number of prior extensions:            0             Current Due date: August 27, 2013
       Date Requested:                      March 16, 2014

Ordered that motion is:
             Granted
              If document is to be filed, document due: March 17, 2014
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
         In her motion, the court reporter informs the Court that the parties made
         payment arrangements for paying the reporter’s fee for preparing the reporter’s
         record on February 14, 2014. Accordingly, we grant the motion.



Judge's signature: /s/ Sherry Radack
                   

Panel consists of ____________________________________________

Date: February 25, 2014

November 7, 2008 Revision